Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-19-00736-CV

                                    Robyn Lynn SHALIT,
                                   Appellant, Cross-Appellee

                                                v.

                                  Michael Lawrence SHALIT,
                                   Appellee, Cross-Appellant

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 11-177
                         Honorable Kirsten Cohoon, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we affirm the parties’ divorce, but we
reverse the trial court’s division of the community estate and its award of spousal maintenance.

       We remand the cause to the trial court for a just and right division of the community estate
based on the corrected characterization of the properties, as described in our opinion, and a
corresponding reevaluation of any award for spousal maintenance.

       We tax costs of court for this appeal against Michael Lawrence Shalit.

       SIGNED March 16, 2022.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice